Citation Nr: 1721275	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, NOS, depressive disorder, NOS, and adjustment disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining a medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the February 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

A psychiatric disability did not manifest during active service; and a psychiatric disability was not caused by the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder, NOS, depressive disorder, NOS, and adjustment disorder have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2012.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

In addition to the general service connection requirements stated above, to be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 CFR 3.304 (f)(3).  

In this regard, in the July 2012 decision, the RO acknowledged the Veteran as serving in the Vietnam War and was awarded with the Vietnam Campaign Medal and therefore concluded that an examination was necessary to determine the etiology of any psychiatric disorder.

On examination in June 2012 (with a March 2013 addendum medical opinion), the VA examiner opined that the Veteran symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  In so opining, the examiner explained that the Veteran's chronic anxiety symptoms are not caused by or related to the Veteran's service in Vietnam.  The examiner noted that the Veteran experienced numerous incidents that posed threats of harm to himself and others, indicating that he was never physically injured nor did he witness injuries to others and concluded that he did not meet the minimum requirements of symptoms of trauma such as re-experiencing or avoidance of associated stimuli in order to support a PTSD diagnosis.

In March 2013, an addendum opinion was obtained by a VA psychologist, the psychologist opined that based on review of the June 2012 examination report, anxiety disorder and depressive disorder were not related to the Veteran's in-service stressors.

Thereafter, in February 2015, the Board remanded the claim for an acquired psychiatric disorder, to include PTSD, anxiety disorder, NOS, and depressive disorder, NOS to the AOJ to obtain a medical opinion.  In April 2016, the Veteran was afforded a VA PTSD examination.  

As detailed in the prior Remand, the Board instructed the AOJ to undertake additional development to include obtaining a medical opinion to address the etiology of any associated psychiatric disorders, to specifically include PTSD, anxiety disorder, NOS, and depressive disorder, NOS and scheduling the necessary tests or examinations.  Pursuant to the Board's remand directives, the examiner was to provide an opinion addressing whether the Veteran met the criteria for a diagnosis of PTSD due to an in-service stressor, specifically identifying each criterion and the related stressor.  Additionally, the examiner was to provide an opinion addressing whether any identified psychiatric disorder had its onset in active service or is otherwise causally or etiologically related to active service.  Moreover, in providing the requested opinions, the examiner was to address the lay statements by the Veteran and his wife and reconcile all opinions rendered with those of private practitioners to include a May 2010 statement by G.W., Ph.D. and S.C., Ph.D., and the December 2006 statements by Dr. M.R., D.O., and J.S., L.C.S.W.

Specifically, the April 2016 examination report indicates the examiner opined that the Veteran does not meet the DSM-V criteria for PTSD and alternatively diagnosed unspecified depressive disorder with anxious distress.  The examiner explained that the Veteran's "current psychiatric symptoms do not appear to be related to combat trauma in Vietnam.  Rather, they appear to be related to current stressors in his life" and concluded that "[b]ased on the preponderance of the data, it is clear that [the Veteran] does not meet criteria for PTSD at this time."  In so finding, the examiner also opined that "he may well have met it in the past but those are no longer his significant issues based on the present exam's findings."  This is evidence against granting service connection for PTSD or any other diagnosed psychiatric disorder in this case.  

The examiner went on to explain that when asked "what his most pressing problems were at present," the Veteran responded "financial, my drinking, and my son."  The examiner further explained that while the Veteran "does meet criteria A of the PTSD diagnosis based on his psychological trauma from Viet Nam, he does not currently meet any of the other criteria at the present time."  The examiner's rationale was based in part on a review of the claims file.  The examination report addressed several treatment records documenting the Veteran's mental health history.  Specifically, the examiner addressed a December 2006 statement from private counselor J.S., L.C.S.W., noting "multiple stressors and trauma with difficulty coping at times since his return from Viet Nam.  Probably related to past trauma"; and a December 2006 statement from Dr. M.R., a private practitioner, who opined "anxiety, depression, likely related to military service in Viet Nam."  The April 2016 examiner pointed out that the December 2006 opinions do not provide a rationale or any reasoning as to how a PTSD diagnosis was rendered in support of the opinions.  

Additionally, the April 2016 examiner acknowledged private treatment records from Kentucky River Community Care shows the Veteran participated in group therapy for Veterans with PTSD for several years and communication dated in May 2010 from G.W., Ph.D. and S.C., Ph.D., stated that the Veteran had been attending PTSD group therapy for some time with symptoms to include anger, dreams, and paranoia and believed he should receive VA benefits.  Similar to the statements provided by the other private practitioners, the May 2010 opinion did not provide reasoning to support their opinion or a discussion on the criteria considered to support a PTSD diagnosis.  

After a review of the evidence of record, the Board finds that service connection for PTSD is not warranted.  The Board acknowledges that the record contains diagnoses of PTSD and a recognition of inservice stressor.  As discussed above, the probative evidence fails to show a link between any diagnosed mental disorder and the Veteran's military service; therefore, for the following reasons, the Board finds that entitlement to service connection is not warranted. 

First, as to whether a psychiatric disorder had its onset in service, the Veteran's service treatment records are devoid of any symptoms of, treatment for, or diagnosis of a mental health condition.  

Pertinent evidence includes post-service private and VA treatment records, which note a history of diagnoses for various psychiatric disorders but given the following reasons, review of all evidence, shows there is no basis to grant service connection for any acquired psychiatric disorder. 

Here, there is evidence in favor of the claim and against the claim.  When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Additionally, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In favor of the claim, is a December 2006 statement from private counselor J.S., L.C.S.W., indicates "multiple stressors and trauma with difficulty coping at times since his return from Viet Nam.  Probably related to past trauma".  The notes from the counselor show that during the appeal period, the Veteran sought mental health treatment and reported stress related to the inability to help an employee as the Union President, stress associated with his wife's declining health, chronic pain, and job-related problems. 

Additionally, a December 2006 statement from Dr. M.R., opined "anxiety, depression, likely related to military service in Viet Nam."  Dr. M.R.'s records show the Veteran was treated for anxiety and depression with Lexapro.  Private treatment records also document that the Veteran's anxiety was related to work.  The records do not show a link between anxiety and depression and military service.  Additionally, the April 2016 examiner pointed out that these December 2006 opinions do not provide a rationale or any reasoning as to how a PTSD diagnosis was rendered in support of these opinions.  

Additionally, private treatment records from Kentucky River Community Care shows the Veteran participated in group therapy for Veterans with PTSD for several years and document his reports of exposure to traumatic experiences in Vietnam.  Although these reports were not detailed addressing any specific event in service,  treatment records note that he endorsed symptoms of nightmares about Vietnam described as "war scenes".  Therapy records also indicate the Veteran discussed his experiences in Vietnam described as a brutal war as well as his duties to include transporting troops and goods.  He was diagnosed with PTSD.  Furthermore, communication dated in May 2010 from G.W., Ph.D. and S.C., L.C.S.W, note that the Veteran had been attending PTSD group therapy for some time with symptoms to include anger, dreams, and paranoia and believed he should receive VA benefits.  These opinions did not provide reasoning to support the conclusion or a discussion on the criteria considered to support a PTSD diagnosis.  

VA treatment records show a positive PTSD and a positive depression screen in September 2008 and also note diagnoses of depressive disorder and generalized anxiety disorder by a psychiatrist in April 2010.  These treatment reports do not related any diagnoses to military service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  The Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to establish competent and credible evidence of an in-service stressor, as well as a diagnosis of PTSD.  

In this regard, evidence against the claim is the VA examination reports and medical opinions.  Specifically, the Board finds the April 2016 VA opinion to be the most probative evidence with regard to the Veteran's psychiatric disorder for the entire course of his claim and appeal.  As to what disorder he has had, the opinion is more probative than the VA treatment records and the private reports provided by G.W., Ph.D., S.C., Ph.D., Dr. M.R., and J.S., L.C.S.W.  This is because the April 2016 VA examiner provided a more logical rationale for his conclusion that the Veteran does not have a PTSD diagnosis and specifically addressed the criteria for PTSD when rendering his conclusion.  The April 2016 examiner also took into consideration the Veteran's claims file and past psychiatric diagnoses, and ultimately rendered the appropriate diagnoses based on his review of the medical records, as well as his interview and evaluation of the Veteran.  

As discussed above, while some of the various VA treatment providers and private providers took note of the Veteran's PTSD symptoms; or, assessed him with having a psychiatric disorder, these assessments and diagnoses do not appear to have been based on a complete mental status examination of the Veteran and/or the objective medical findings derived therefrom.  The amount of detail in explaining what criteria, were and were not met is not found in the private therapy or treatment records of G.W., Ph.D., S.C., Ph.D., Dr. M.R., and J.S., L.C.S.W. or any of the Veteran's VA mental health treatment records.  Although medical records described how certain symptoms exhibited by the Veteran supported a diagnosis of PTSD, they did not address the DSM IV or DSM V criteria required for establishing PTSD, nor do the records discuss how the Veteran's Vietnam service, and symptoms, met this criteria.  This detail is part of the more compelling reasoning on the part of the April 2016 VA examiner when compared to the other evidence and this more compelling reasoning makes the examiner's opinion more probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

The Board acknowledges the Veteran's statements of record and those of the Veteran's representative with regard to the Veteran's psychiatric disorders and the inadequacy of the VA examination reports.  The record does not show that the Veteran or his representative has expertise in medical matters, and they are therefore considered a non-expert, or layperson.  In this regard, non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus") may or may not be competent evidence.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its decision in Jandreau v. Nicholson to explain its holding.  Id. 

In the earlier decision, the Federal Circuit stated, "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As an example, the Federal Circuit stated that a layperson would be competent to identify a simple condition such as a broken leg, but not provide evidence of a diagnosis as to a more complex medical question such as a form of cancer.  Id. at n.4.  A Veteran would also be competent to report the factual circumstances of an event during service, when he or she sought treatment, and what providers said about the condition.  Id. at 1376-77 

Also of note, the U.S. Court of Appeals of Veterans Claims (Veterans Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, the Board concludes that factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence in a particular case are the complexity of the question at issue and whether a diagnosis or nexus opinion could be rendered based on personal observation. 

To the extent that the Veteran or the Veteran's representative on his behalf seeks to provide a nexus statement based on his experienced symptoms, the Board finds other facts of this case, including the specific opinion of the April 2016 VA examiner, which included review of the overall clinical data, summarized the Veteran's psychiatric history, examined the Veteran and provided a detailed report on his conclusion, is of greater probative weight.  The VA psychologist opined that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD and diagnosed unspecified depressive disorder with anxious distress, pointing to contemporaneous and other evidence of record to support such conclusion.  Such opinion clearly were based on examination of the Veteran, full consideration of the Veteran's medical history and assertions and supported by clearly-stated rationale.  As such, the Board accepts the opinion as probative of the current disability and medical etiology questions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, there is no contrary medical evidence or opinion of record-i.e., that in fact, establishes a current acquired psychiatric disorder to include PTSD related to an in-service event, injury, or disease-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

In this regard, notably, an October 2010 VA treatment record indicates a diagnosis of psychosocial stressor due to "adjustment to retirement."  A diagnosis of adjustment disorder is also listed on the Veteran's treatment records as indicated by a problem list of medical conditions.  The evidence of record however does not otherwise indicate there is a clinical diagnosis of adjustment disorder.

In sum, although the Veteran met the in-service stressor requirement, the weight of the competent evidence reflects that he does not have PTSD due to an in-service stressor; thus service connection for that disability is denied.  Although there is a diagnosis of depression disorder with anxiety, the evidence is against a finding of a nexus between these conditions and the Veteran's military service; therefore, service connection for any acquired psychiatric disorder is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, NOS, depressive disorder, NOS, and adjustment disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


